United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2164
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                               Corey James Benjamin

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                            Submitted: February 13, 2013
                              Filed: February 15, 2013
                                   [Unpublished]
                                   ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Corey Benjamin appeals after he pled guilty to a firearm offense, in violation
of 18 U.S.C. §§ 922(g)(1), 924(a)(2), and 924(e), and the district court1 sentenced him

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
to fifteen years in prison, the statutory minimum. His counsel has filed a brief under
Anders v. California, 386 U.S. 738 (1967), requesting leave to withdraw.

       Benjamin’s own admissions at his change-of-plea hearing established that he
had violated 18 U.S.C. § 922(g)(1), and that he had at least three previous convictions
for separate offenses within the terms of 18 U.S.C. § 924(e). Thus, after carefully and
independently reviewing the record in accordance with Penson v. Ohio, 488 U.S. 75
(1988), we conclude that there are no nonfrivolous issues for review. See 18 U.S.C.
§ 924(e) (person who violates § 922(g)(1) and has three previous convictions for
violent felony or serious drug offense, or both, committed on different occasions from
one another, shall be imprisoned not less than 15 years); United States v. Watts, 553
F.3d 603, 604 (8th Cir. 2009) (per curiam) (“District courts lack the authority to
reduce sentences below congressionally-mandated statutory minimums.”) (citation
omitted).

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                         -2-